Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/2022 has been entered.
 
The amendment filed 06/15/2022 has been entered. Claims 1-3, 5, 10, 12, and 14-20 are pending. Claims 1, 2, 5, 10, 12, 14-15, and 18-19 have been amended. Claims 8-9 have been cancelled. No new claim is added. The double patenting rejection is withdrawn based on the terminal disclaimer filed 06/15/2022.

Response to Arguments
Applicant’s arguments with respect to claim(s) 06/15/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 10, 12, and 14-20 objected to because of the following informalities: the claims are dependent of claim 1 which is “an inference engine”, however, the claims are referring to “the system according claim 1”. Claim 1 is not a system claim.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 14, 16-18, and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12, 14, 16, 18, and 20 recites the limitation "the confidence level" in line 3 of claims 12, 14, 16 and 20 and in line 6 of claim 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the sensor data" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAWANO et al. (JP2017107482A) hereinafter KAWANO in view of LAMBERT et al. (US 20110234372).
Regarding claim 1, KAWANO teaches an inference engine (i.e. the information processing apparatus, [0107]) comprising: a memory that stores computer instructions (i.e. memory 204 stores programs used by the processor, [0037]); an acoustic sensor (i.e. the sound collecting sensor is a microphone array capable of obtaining sound information capable of detecting a sound source, [0040], wherein the acoustic sensor generates an acoustic multimodal metric by analyzing an ambient acoustic environment for sounds emanating from a user (i.e. the sound collecting unit 434 collects sounds such as user's voice generated around the sound collecting and imaging apparatus and generates sound collection information relating to the collected sound, [0185]); a biometric sensor, wherein the biometric sensor generates a biometric multimodal metric by analyzing physiological changes of the user (i.e. The face direction detection unit 226 detects an orientation of the face of the user and generates face direction information indicating the detected orientation of the face of the user, [0075]); a location sensor, wherein the location sensor generates a location multimodal metric (i.e. the position information acquiring unit 130 of the information processing apparatus generates position information, [0161]); and a processor, where the processor is configured to execute the instructions to perform operations (i.e. The processor 102 executes a program stored in the memory 104 or another storage medium using a control circuit, thereby operating various logical functions of the information processing apparatus, [0027]), the operations comprising: receiving multimodal metrics, wherein the multimodal metrics include the acoustic multimodal metric (collected sound information), the biometric multimodal metric (face direction information) the location multimodal metric (position information ([0161]) (i.e. the communication unit receives collected sound information, [0160] and the communication unit receives collected face direction information, [0048]); generating a cognitive load based upon cognitive values associated with each of the multimodal metrics (i.e. the information processing apparatus calculates a direction determination value based on the position information and the face direction information, [0192], the information processing apparatus calculates a sound pressure determination value on the basis of sound pressure information, [0090], and the information processing apparatus calculates sound source direction information regarding the direction from a surrounding sound source to the face of the user, [0098]). Therefore, the information processing apparatus calculates three different values based on three different information generated from three different unit. 
However, KAWANO does not explicitly disclose generating a receptivity value based upon the cognitive load; and sending a message if a receptivity value is above a threshold value.
However, LAMBERT teaches generating a receptivity value based upon the cognitive load(i.e. if the prescribed vehicle operating conditions are met, block 52 is executed to determine if the driver will likely be receptive to a check-message inquiry, based on current conditions and accumulated receptivity profile data, this determination is made based on a correlation value, [0011] and The Correlation block 30 receives vehicle condition data via line 70, temporal sensor data via line 72, and receptivity profile data via line 74. The output of Correlation block 30 is a correlation value that is supplied to HMI-controller, [0013]); and sending a message if a receptivity value is above a threshold value (i.e. A high correlation value signifies high driver receptivity to check-message inquiries, [0013] and determine if the driver 12 accepts the check-message inquiry, and if so, to download the message(s) for presentation to driver, [0011]).
Based on KAWANO in view of LAMBERT it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of LAMBERT to the system of KAWANO in order to a driver to selectively listen to nomadic phone messages without introducing any significant driver distraction or safety concerns, (LAMBERT, [0002]). 

Regarding claim 10, KAWANO teaches including the operation of: analyzing an acoustic sensor output to detect whether a user is speaking (i.e. information processing apparatus 100 - 2 stores the positional relationship, the direction of the face of the user And performs the above control. Here, since the user's utterance is performed using the mouth, by processing the speech direction as the direction of the face of the user, it is possible to omit the process of separately specifying the speech direction, [0216]).  

Claims 2-3, 5, 12, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAWANO et al. (US 20180254038) hereinafter KAWANO in view of LAMBERT et al. (US 20110234372) and further in view of Angell et al. (US 20100153180) hereinafter Angell.
Regarding claim 2, KAWANO in view of LAMBERT teach the limitations of claim 1 above.
However, KAWANO in view of LAMBERT do not explicitly disclose including the operation of generating a confidence level of receptiveness of a user to receive a presentation of a message at a particular time based upon the cognitive load; tracking and correlating the confidence level based on subsequent multimodal inputs.
However, Angell teaches including the operation of a confidence level of receptiveness of a user to receive a presentation of a message at a particular time based upon the cognitive load (i.e. cohort generation engine may compare conduct attributes identified by set of receptivity analysis models with purchasing patterns to determine whether an individual is likely to be receptive to a marketing message, [0070]); tracking and correlating the confidence level based on multimodal inputs (i.e. Sensor analysis engine may include a variety of software tools for processing and analyzing the different types of sensor data in multimodal sensor data, [0046] and new digital sensor data, [0072]). 
Based on KAWANO in view of LAMBERT and further in view of Angell it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Angell to the system of KAWANO and LAMBERT in order to efficiently determine user message receptivity of KAWANO and LAMBERT system. 
Regarding claim 3, KAWANO in view of LAMBERT do not explicitly disclose including the operation of updating the confidence level based upon the tracking and correlating.  
However, Angell teaches including the operation of updating the confidence level based upon the tracking and correlating (i.e. cohort generation engine analyzes the new digital sensor data in set of receptivity analysis models to generate an updated set of events and an updated receptivity cohort, [0072]). Therefore, the limitations of claim 3 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

Regarding claim 5, KAWANO in view of LAMBERT do not explicitly disclose including the operations of updating the confidence level based upon the cognitive load.
However, Angell teaches including the operations of updating the confidence level based upon the cognitive load (i.e. a determination as to whether any new digital sensor data with updated events metadata for the individual is available. If new digital sensor data is available, the process analyzes the updated events metadata and the description data in the set of receptivity analysis models to form an updated receptivity cohort, [0090]). Therefore, the limitations of claim 5 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

Regarding claim 12, the limitations of claim 12 are similar to the limitations of claim 5 above. Therefore, the limitations of claim 12 are rejected in the analysis of claim 5 above, and the claim is rejected on that basis.

Regarding claim 14, KAWANO in view of LAMBERT do not explicitly disclose the inference engine further includes the operations of updating the confidence level based upon whether the user is speaking.  
However, Angell teaches the inference engine further includes the operations of updating the confidence level based upon whether the user is speaking (i.e. Digital sensor data 306 comprises events metadata, an event may be the individual making a sound, and talking to someone, [0052] and a determination as to whether any new digital sensor data with updated events metadata for the individual is available. If new digital sensor data is available at step 712, the process analyzes the updated events metadata and the description data in the set of receptivity analysis models to form an updated receptivity cohort, [0090]). 
Based on KAWANO in view of LAMBERT and further in view of Angell it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Angell to the system of KAWANO and LAMBERT in order to have updated or accurate message receptivity of a user. 

Regarding claim 15, KAWANO in view of LAMBERT do not explicitly disclose further including the operations of: analyzing the acoustic sensor output to detect whether a user is being spoken to.
However, Angell teaches further including the operations of: analyzing the acoustic sensor output to detect whether a user is being spoken to (i.e. Digital sensor data 306 comprises events metadata, an event may be the individual making a sound, and talking to someone, [0052]). Therefore, the limitations of claim 15 are rejected in the analysis of claim 14 above, and the claim is rejected on that basis.

 Regarding claim 16, KAWANO in view of LAMBERT do not explicitly disclose the inference engine further includes the operations of: updating the confidence level based upon whether the user is being spoken to.  
However, Angell teaches the inference engine further includes the operations of: updating the confidence level based upon whether the user is being spoken to (i.e. Digital sensor data 306 comprises events metadata, an event may be the individual making a sound, and talking to someone, [0052] and a determination as to whether any new digital sensor data with updated events metadata for the individual is available. If new digital sensor data is available at step 712, the process analyzes the updated events metadata and the description data in the set of receptivity analysis models to form an updated receptivity cohort, [0090]). Therefore, the limitations of claim 16 are rejected in the analysis of claim 14 above, and the claim is rejected on that basis.

Regarding claim 17, KAWANO does not explicitly disclose further including the operations of analyzing the sensor data to determine if the user is operating a vehicle.
However, LAMBERT teaches further including the operations of analyzing the sensor data to determine if the user is operating a vehicle (i.e.  Once the short-range wireless communication link is established, the HMI-controller 24 executes blocks 46 and 48 to accesses vehicle system data via communication bus 38 and to determine if prescribed vehicle operating conditions are met, [0011]). Therefore, the limitations of claim 17 are rejected in the analysis of claim 14 above, and the claim is rejected on that basis.

Regarding claim 18, KAWANO does not explicitly disclose the inference engine further includes the operations of: analyzing data from the location sensor to determine if the user is in a vehicle; analyzing data from the biometric sensor to determine is the user is operating the vehicle; updating the confidence level based upon whether the user is operating a vehicle.  
However, LAMBERT teaches the inference engine further includes the operations of: analyzing data from the location sensor to determine if the user is in a vehicle (i.e. presence of passengers in the vehicle, [0012]); analyzing data from the biometric sensor to determine is the user is operating the vehicle (i.e. the HMI-controller 24 executes blocks 46 and 48 to accesses vehicle system data via communication bus 38 and to determine if prescribed vehicle operating conditions are met, [0011]); updating the confidence level based upon whether the user is operating a vehicle (i.e. the blocks 26, 28, 30 essentially develop a profile of the driver 12, as pertains to receptivity to check-message inquiries, and the HMI-controller 24 will only present a check-message inquiry to driver 12 if the vehicle operating conditions are appropriate and the driver's past actions under conditions similar to the current conditions indicate a willingness to listen to messages, [0009]). Therefore, the limitations of claim 18 are rejected in the analysis of claim 14 above, and the claim is rejected on that basis.  

Regarding claim 19, KAWANO teaches including the operations of analyzing data from the acoustic sensor to determine if the user is in a quiet area with a sound pressure level less than 60dB (i.e. the sound pressure determination value is 1 in a case in which the sound pressure level is greater than or equal to 0 and less than 60 dB, that is, when the person feels relatively quiet for a person, [0063]).  

Regarding claim 20, KAWANO in view of LAMBERT do not explicitly disclose the inference engine further includes the operations of updating the confidence level based upon whether the user is in a quiet area.       
However, Angell teaches the inference engine further includes the operations of updating the confidence level based upon whether the user is in a quiet area (i.e. analyze video images captured by one or more situated cameras, microphones, or other multimodal sensors. The analysis of multimodal sensor data 302 generates events metadata 312 describing set of events 320 of interest in the environment. Set of events 320 are events performed by the set of individuals or occurring in proximity to the set of individuals. Set of events 320 includes the conduct of set of individuals and the circumstances surrounding the set of individuals when the conduct occurs, [0048] and a determination as to whether any new digital sensor data with updated events metadata for the individual is available. If new digital sensor data is available at step 712, the process analyzes the updated events metadata and the description data in the set of receptivity analysis models to form an updated receptivity cohort, [0090]). Therefore, the limitations of claim 20 are rejected in the analysis of claim 14 above, and the claim is rejected on that basis.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196.  The examiner can normally be reached on M_F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A F W/
AYELE F. WOLDEMARIAM
Examiner
Art Unit 2447
6/30/2022


/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447